DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities:
Claim 1 recites: determine a target firing fraction that will allow the engine to maintain a turbocharger rotational turbocharger speed above the threshold.  The underlined limitation is redundant and presumed in error.  For the purpose of examination over the prior the limitation will be construed as: determine a target firing fraction that will allow the engine to maintain a turbocharger rotational speed above the threshold.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites: determine a threshold rotational speed for the turbocharger; determine a target firing fraction that will allow the engine to maintain a rotational speed above the threshold.  Therefore it is unclear whether the threshold rotational speed is that of the turbocharger OR the engine.  As a result claim scope is indefinite.  For the purpose of examination over the prior art the limitation will be construed as: determine a threshold rotational speed for the turbocharger; determine a target firing fraction that will allow the turbocharger to maintain a rotational speed above the threshold.

Claims 16-20 fail to resolve the deficiency of Claim 15 and are therefore rejected due to being dependent(s) upon an indefinite claim.

Appropriate correction is required.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Kees et al. (U.S. 2016/0108835A1).
Kees discloses “A method of controlling a motor vehicle having a turbocharged engine is disclosed in which deactivation of cylinders of the engine is controlled to prevent the rotational speed of a turbocharger of the engine falling below a predefined limit TA, TB. Following commencement of a coast down of the motor vehicle all cylinders of the engine are first deactivated so as to maximise energy recuperation from the motor vehicle by a belt integrated starter generator driveably connected to the engine. However, if the speed of the turbocharger reaches one of the speed limits TA, TB at least one cylinder of the engine is reactivated to keep the turbocharger spinning.” (Abstract)

Regarding Claim 1, Kees teaches: 
An engine controller  (Fig. 1, “Electronic Controller 20”; ¶0040) for controlling an internal combustion engine (Fig. 1, item 9) in a vehicle (Fig. 1, “motor vehicle 5”), the controller configured to: 
determine a threshold rotational speed  (Fig. 3; ¶0052; Secondary lower turbocharger speed limit Tb) for a turbocharger (Fig. 1, item 11); 
determine a target firing fraction (Fig. 2b; ¶0063; “at least once cylinder of the engine is reactivated…”) that will allow the engine to maintain a turbocharger rotational turbocharger speed above the threshold (Fig. 2b; S150; ¶0063.  During coast down conditions (i.e. deceleration cylinder cut off process) and responsive to a determination that turbocharger speed is no longer greater than an upper threshold speed Ta (which is greater than Tb); the controller is configured to reactivate at least one cylinder of the engine to maintain turbocharger speed above Tb) ; 
initiate a deceleration cylinder cut off (DCCO) process  (Fig. 2a; S120/125; see at least ¶0058-0060) wherein the DCCO process decreases the turbocharger rotational speed toward the threshold (Fig. 2a/2b/3; when coast down conditions are met (S120); all engine cylinders are deactivated (S125) and turbocharger speed is monitored as it decreases toward the Secondary lower turbocharger speed limit Tb) ;
receive speed data of the turbocharger rotational speed (Fig. 2a; S130 and/or 2b S155); 
and analyze the received data (Fig. 2a; S135) to determine when (Fig. 2b S150; when turbocharger speed decreases below Ta) to switch a firing fraction of the engine from an original firing fraction (Fig. 2a; at step S125; ¶0060 an original firing fraction during DCCO is “all cylinders deactivated”, for example.  Equivalent to a firing fraction of zero (0)).  to the determined target firing fraction (Fig. 2b; S150 and at least ¶0063-0064) to maintain the rotational speed of the turbocharger above the threshold (¶0064; Fig. 2b; see that while turbocharger speed is greater than Tb, while coast down conditions are still met; the controller maintains the determined firing fraction (Fig. 2B; S150; and at least ¶0063-0064).

Regarding Claim 2, Kees further teaches: wherein the engine controller closes valves on one or more cylinders of the engine to operate the engine at the target firing fraction (¶0037; “the valves of the assocated with the cylinder of the engine are kept closed so as to prevent the flow of air through the cylinder.”).

Regarding Claim 3, Kees further teaches: wherein after the engine begins to operate at the target firing fraction, a rotational speed sensor measures the rotational speed of the turbocharger (Fig. 2b; S155)

Regarding Claim 4, Kees further teaches: wherein if the measured rotational speed is below the threshold (Fig. 2b; S160), a higher firing fraction (¶0064; “at least one more cylinders of the engine is reactivated…”) is selected (Fig. 2b; S175; ¶0064).

Regarding Claim 5, Kees further teaches: wherein if the measured rotational speed is above the threshold, the target firing fraction is maintained (¶0064; Fig. 2b; see that while turbocharger speed is greater than Tb, while coast down conditions are still met; the controller maintains the determined firing fraction (Fig. 2B; S150; and at least ¶0063-0064).

Regarding Claim 6, Kees further teaches: wherein the controller analyzes the received data to determine when to switch the firing fraction of the engine from an original firing fraction Fig. 2a; at step S125; ¶0060 an original firing fraction during DCCO is “all cylinders deactivated”, for example.  Equivalent to a firing fraction of zero (0)). to the determined target firing fraction to increase (¶0052 “If the reactivation of the at least one cylinder increases the speed of the turbocharger 11 to a level above that set for the upper speed limit value TA then the current number of cylinders will remain deactivated so long as that situation remains and the coast down is continuing.”) the rotational speed of the turbocharger above the threshold (Fig. 2b; S160, initially responsive to a determination that turbocharger speed has decreased below the threshold Tb; at least one more cylinder is reactivated to increase turbocharger speed back above threshold Tb.  Thereafter a further check is made to confirm that turbocharger speed is now above Tb (S160) and the new target firing fraction is maintained (S160, yes) while coast down conditions are met (S165, yes).

Regarding Claim 7, Kees teaches: wherein the controller initiates a second deceleration cylinder cut off (DCCO) process wherein the DCCO process reduces flow of gas to the turbocharger and thereby the turbocharger rotational speed decreases toward the threshold (Fig. 2b; S160-S165-S155; Coast down (i.e. DCCO) conditions are checked/rechecked at S165 and S185 while turbocharger speed continues to decrease (See Fig. 3) toward threshold speed Tb).

Regarding Claim 8, Kees teaches:   A method (Fig. 2a/2b), comprising: determining a minimum threshold rotational speed for a turbocharger (Fig. 2a; Threshold speed Ta); determining a target firing fraction that will allow the engine to maintain a turbocharger rotational speed above the threshold (¶0052; Fig. 2b; S150); initiating a deceleration cylinder cut off (DCCO) process (Fig. 2a; S120/S125); and ceasing the DCCO process when the turbocharger rotational speed reaches the threshold (Fig. 2a; S135 – NO; then S150 where at least one cylinder is reactivated which means valves are re-activated and the cylinder is fueled and fired to allow air pumped to the turbocharger exhaust turbine.).

Regarding Claim 9, Kees further teaches: wherein the method further includes: receiving speed data of the turbocharger rotational speed (Fig. 2A/2b; S130; S155) and analyzing the received data to determine when the rotational speed reaches the threshold (Fig. 2a/2b; S135)

Regarding Claim 10; Kees further teaches: wherein the method further includes: receiving speed data of the turbocharger rotational speed (Fig. 2a/2b; S130); analyzing the received data (Fig. 2a; S135) to determine when to switch the firing fraction of the engine from an original firing fraction (Fig. 2a; at step S125; ¶0060 an original firing fraction during DCCO is “all cylinders deactivated”, for example.  Equivalent to a firing fraction of zero (0)) to the determined target firing fraction  (Fig. 2b; S150) to maintain the rotational speed of the turbocharger above the threshold (¶0052; “If the reactivation of the at least one cylinder increases the speed of the turbocharger 11 to a level above that set for the upper speed limit TA then the current number of cylinders will remain deactivated so long as that situation remains and the coast down is continuing.”) ; and implementing the target firing fraction  (Fig. 2b; S150) after the DCCO process has been ceased (Fig. 2A; note S150 happens after S120/S125 have been completed).

Regarding Claim 11; Kees further teaches: wherein receiving speed data of the turbocharger rotational speed includes receiving speed data stored in memory in the vehicle (¶0076; “The control methods and routines disclosed herein may be stored as executable instructions in non-transitory memory of the controller and may be carried out by the control system including the controller in combination with the various sensors, actuators, and other engine hardware.”; and ¶0025 “There may be two predefined turbocharger speed limits stored in the electronic controller, a high speed limit for use when the cylinders of the engine are first deactivated and a second lower speed limit for use after at least one cylinder of the engine has been reactivated.”.  In other words, method of receiving speed data includes receiving data (e.g. turbocharger current speed and turbocharger speed limits) stored in the controller memory.)

Regarding Claim 12, Kees further teaches: wherein determining the target firing fraction includes selecting the target firing fraction from a plurality of firing fractions stored in memory in the vehicle (Fig. 2A/2B; S150/S175; “reactivate one or more cylinders of the engine”; controller/method includes selecting the desired/optimal number of cylinders (i.e. firing fraction) to reactivate in order to control turbocharger speed.)

Regarding Claim 13, Kees teaches: wherein the DCCO process (Fig. 2a; S120/S125) includes reducing flow of exhaust to the turbocharger and thereby the turbocharger rotational speed decreases  (Fig. 3 illustrates turbocharger speed decreasing towards the predetermined limits responsive to coast down conditions (i.e. DCCO) being met and all cylinder being deactivated.  Cylinder deactivation includes holding the intake/exhaust valves of each cylinder closed so that the flow of exhaust towards the turbine of the turbocharger is decreased relative to when the cylinders are actively combusting air/fuel.) toward the threshold (e.g. Fig. 2a; Threshold speed Ta)

Regarding Claim 14, Kees further teaches: wherein initiating a deceleration cylinder cut off (DCCO) process includes initiating the DCCO process when a vehicle operator has no torque demands for the engine (see ¶0043; “and there is no request for engine torque from the driver.”)

Regarding Claim 15, Kees teaches: 
A turbocharger rotational speed management system (Fig. 1), comprising: 
an internal combustion engine (Fig. 1, item 9) in a vehicle (Fig. 1, “motor vehicle 5”); 
a turbocharger (Fig. 1, item 11) connected to the internal combustion engine; 
and an engine controller (Fig. 1, “Electronic Controller 20”; ¶0040) for controlling the internal combustion engine (¶0040) , the controller configured to: 
determine a threshold rotational speed for the turbocharger (Fig. 3; ¶0052; Secondary lower turbocharger speed limit Tb); 
determine a target firing fraction (Fig. 2b; ¶0063; “at least once cylinder of the engine is reactivated…”) that will allow the engine to maintain a rotational speed above the threshold (Fig. 2b; S150; ¶0063.  During coast down conditions (i.e. deceleration cylinder cut off process) and responsive to a determination that turbocharger speed is no longer greater than an upper threshold speed Ta (which is greater than Tb); the controller is configured to reactivate at least one cylinder of the engine to maintain turbocharger speed above Tb); 
initiate a deceleration cylinder cut off (DCCO) process  (Fig. 2a; S120/125; see at least ¶0058-0060)wherein the DCCO process decreases the turbocharger rotational speed (Fig. 2a/2b/3; when coast down conditions are met (S120); all engine cylinders are deactivated (S125) and turbocharger speed is monitored as it decreases toward the Secondary lower turbocharger speed limit Tb); 
receive speed data of the turbocharger rotational speed (Fig. 2a; S130 and/or 2b S155); 
and 35 TULAP401.USanalyze the received data  (Fig. 2a; S135)to determine when (Fig. 2b S150; when turbocharger speed decreases below Ta) to switch the firing fraction of the engine from an original firing fraction (Fig. 2a; at step S125; ¶0060 an original firing fraction during DCCO is “all cylinders deactivated”, for example.  Equivalent to a firing fraction of zero (0)) to the determined target firing fraction (Fig. 2b; S150 and at least ¶0063-0064) to maintain the rotational speed of the turbocharger above the threshold (¶0064; Fig. 2b; see that while turbocharger speed is greater than Tb, while coast down conditions are still met; the controller maintains the determined firing fraction (Fig. 2B; S150; and at least ¶0063-0064).

Regarding Claim 16, Kees further teaches: wherein the system further includes a turbocharger rotational speed sensor to measure the rotational speed of at least one of. a turbine, a shaft, or a compressor wheel of the turbocharger (¶0046; “In an example embodiment, the speed of the turbocharger 11 is sensed by a speed sensor that measures the rotational speed of the turbocharger and provides an output indicative of the measured speed. For example and without limitation, a speed sensor could be positioned to measure the rotational speed of the compressor of the turbocharger 11 and provide an output indicative of the rotational speed of the turbocharger 11 to the electronic controller 20.”)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kees et al. (U.S. 2016/0108835A1) in view of Gehrke et al. (U.S. 2009/0031723A1).
Regarding Claims 17-20, Kees teaches all the elements of Claim 15 as indicated above.  Kees discloses monitoring a turbocharger rotational speed during vehicle deceleration cylinder fuel-cutoff operation, and reactivating cylinder(s) as necessary to maintain turbocharger speed at a desired level.  However, Kees does not explicitly disclose that the turbocharger is a variable geometry turbocharger (VGT) and/or control thereof.
Gehrke discloses “An engine often includes a turbocharger to increase a power density of the engine. A turbocharger includes a turbine, driven by exhaust of the engine, to rotate a compressor and pressurize air directed into the engine. Depending on an internal geometry setting of the turbine and/or compressor, more or less air will be compressed to a higher or lower pressure for a given rotation. A variable geometry turbocharger (VGT), often used with diesel engines, is capable of altering the direction of exhaust flow to optimize turbine response. A VGT includes adjustable vanes within the turbine to adjustably direct exhaust flow radially inward toward turbine blades. It is common for a control system to command an actuator to change the angle of the vanes to optimize operation of the turbine. Changing the angle of air flow increases or decreases the speed of the turbocharger with a given amount of exhaust flow.” (¶0003); and “FIGS. 2 and 3 illustrate a VGT with adjustable vanes 62 in a substantially closed position and a substantially open position, respectively. A VGT may control turbo speed and intake air pressure by adjusting vanes 62 to alter exhaust flow within housing 66 toward or around turbine blades 50 to vary a force of impact on turbine blades 50….For example, at low engine speeds, actuator 70 may cause vanes 62 to be partially closed (shown in FIG. 2), which may accelerate exhaust flow toward the turbine blades 50 and thereby cause turbine 34 to spin faster and compressor 36 to compress more air to a higher level. Alternatively, at high engine speeds, exhaust flow may already be sufficiently strong. Therefore, actuator 70 may open vanes 62 (shown in FIG. 2) to reduce the relative exhaust flow force on turbine blades 50.” (¶0024); and “For example, controller 74 may receive turbo speed data from turbo speed sensor 82 and compare the turbo speed data to a turbo speed limit stored in the memory device of controller 74, and, based on the results of the comparison, controller 74 may transmit signals to one or more components to cause adjustments thereto.” (¶0027); and “Optionally or in addition to wastegate control, vane control may also be used to regulate turbo speed and/or intake air pressure. Controller 74 may signal actuator 70 to adjust the position of vanes 62 and thereby adjust the angle of exhaust flow within turbine 34. More specifically, actuator 70 may pivot vanes 62 from a first position to a second position to regulate the angle and force of exhaust flow that may impact turbine blades 50.” (¶0033); and “Because control system 10 may derate power source operation via engine fuel limiting, in addition to or as an alternative to exhaust flow control, responsiveness may be improved. Improvement may be particularly noticeable at low oil temperatures, high altitude, or during sudden engine speed or load changes. Engine speed or load changes can more quickly change turbine operation, as compared to merely implementing exhaust flow control.” (¶0036)  Therefore Gerhke discloses that variable geometry turbochargers (VGT) and associated control systems were commonly used alongside fuel flow limiting control (e.g. DCCO) in the engine control art(s) prior to applicants filing for the purpose of controlling turbocharger speed and optimizing operation of the turbocharger responsive to dynamically changing engine operating conditions.

Regarding Claim 17, Gehrke teaches: wherein the turbocharger is a variable geometry turbocharger (VGT) (Fig. 1, “turbocharger 32”; ¶0022) and wherein the VGT is adjusted to slow a decrease in the rotational speed of the turbocharger (Fig. 2, ¶0024; adjusting VGT vanes towards a closed position “may accelerate exhaust flow toward the turbine blades 50 and thereby cause turbine 34 to spin faster”) in order to control turbocharger speed and optimize operation of the turbocharger responsive to dynamically changing engine operating conditions.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the turbocharger speed control system of Kees to incorporate the teachings of Gehrke to include wherein the turbocharger is a variable geometry turbocharger (VGT) and wherein the VGT is adjusted to slow a decrease in the rotational speed of the turbocharger in order to control turbocharger speed and optimize operation of the turbocharger responsive to dynamically changing engine operating conditions.

Regarding Claim 18, Gehrke teaches: wherein the turbocharger is a variable geometry turbocharger (VGT) (Fig. 1, “turbocharger 32”; ¶0022) and wherein the VGT is adjusted to accelerate an increase in the rotational speed of the turbocharger (Fig. 2, ¶0024; adjusting VGT vanes towards a closed position “may accelerate exhaust flow toward the turbine blades 50 and thereby cause turbine 34 to spin faster”) in order to control turbocharger speed and optimize operation of the turbocharger responsive to dynamically changing engine operating conditions.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the turbocharger speed control system of Kees to incorporate the teachings of Gehrke to include wherein the turbocharger is a variable geometry turbocharger (VGT) and wherein the VGT is adjusted to accelerate an increase in the rotational speed of the turbocharger in order to control turbocharger speed and optimize operation of the turbocharger responsive to dynamically changing engine operating conditions.

Regarding Claim 19, Gehrke teaches: wherein the turbocharger is a variable geometry turbocharger (VGT) (Fig. 1, “turbocharger 32”; ¶0022) having vanes that adjust to increase and decrease a volume of gas through the turbocharger (Fig. 2-3, vanes 62 are adjusted to increase/decrease the volume (and pressure) of gas that flows through the turbine 52.  Alternatively, it can be seen that adjusting the vanes results in an increase/decrease in the volume of gas that flows through the compressor side of the turbocharger since the position of the vanes changes the speed of the turbocharger and compressed volume of gas that moves through the compressor is directly correlated to turbocharger speed.) in order to control turbocharger speed and optimize operation of the turbocharger responsive to dynamically changing engine operating conditions.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the turbocharger speed control system of Kees to incorporate the teachings of Gehrke to include wherein the turbocharger is a variable geometry turbocharger (VGT) having vanes that adjust to increase and decrease a volume of gas through the turbocharger in order to control turbocharger speed and optimize operation of the turbocharger responsive to dynamically changing engine operating conditions.

Regarding Claim 20, Gehrke teaches: wherein the turbocharger is a variable geometry turbocharger (VGT) (Fig. 1, “turbocharger 32”; ¶0022) and wherein the engine controller selects a VGT configuration from a set of configurations stored in memory in a vehicle (¶0027; “ For example, controller 74 may receive turbo speed data from turbo speed sensor 82 and compare the turbo speed data to a turbo speed limit stored in the memory device of controller 74, and, based on the results of the comparison, controller 74 may transmit signals to one or more components to cause adjustments thereto.”) in order to control turbocharger speed and optimize operation of the turbocharger responsive to dynamically changing engine operating conditions.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the turbocharger speed control system of Kees to incorporate the teachings of Gehrke to include wherein the turbocharger is a variable geometry turbocharger (VGT) and wherein the engine controller selects a VGT configuration from a set of configurations stored in memory in a vehicle in order to control turbocharger speed and optimize operation of the turbocharger responsive to dynamically changing engine operating conditions.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VanDerWege (U.S. 2016/0108798A1) discloses “The present application relates to methods and systems for optimizing turbocharger performance in a boosted engine system configured to operate with a pattern of active and deactivated combustion cylinders.” (¶0001) and “By choosing a cylinder pattern wherein the distribution and frequency of exhaust pulses from the active cylinders are advantageously used to improve turbocharger performance, enhanced boost performance may be achieved along with cylinder deactivation benefits. For example, by selectively directing exhaust pulses from the active cylinders towards a single turbine, or a single turbine scroll, sufficient exhaust may be provided to the selected turbine to enhance turbine operation despite low exhaust volumes. As such, this allows for improved boosted engine performance in low-to-mid loads with cylinders deactivated. Overall, cylinder deactivation benefits, such as improved fuel economy, can be extended to a wider range of boosted engine operating conditions.” (¶0006).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747